Court of Appeals
                          Sixth Appellate District of Texas

                                    JUDGMENT


Tyrone Learone McCurdy, Appellant                     Appeal from the 196th District Court of
                                                      Hunt County, Texas (Tr. Ct. No. 27,412).
No. 06-12-00206-CR         v.                         Opinion delivered by Chief Justice Morriss,
                                                      Justice Carter and Justice Moseley
The State of Texas, Appellee                          participating.

       As stated in the Court’s opinion of this date, we find there was partial error in the
judgment of the court below. Therefore, we modify the trial court’s judgment to delete the
award of attorney’s fees. As modified, the judgment of the trial court is affirmed.
       We note that the appellant, Tyrone Learone McCurdy, has adequately indicated his
inability to pay costs of appeal. Therefore, we waive payment of costs.


                                                       RENDERED SEPTEMBER 26, 2013
                                                       BY ORDER OF THE COURT
                                                       JOSH R. MORRISS, III
                                                       CHIEF JUSTICE

ATTEST:
Debra K. Autrey, Clerk